Citation Nr: 1821261	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 572	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure and mustard gas exposure.  



REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Guaynabo, Puerto Rico.  Jurisdiction has since transferred to the RO in Roanoke, Virginia.  

In his July 2014 Form VA Form 9, Formal Appeal to the Board, the Veteran requested a videoconference hearing before the Board at the local RO.  In correspondence dated October 10, 2017, the Veteran's attorney withdrew his hearing request.  As such, the Board considers this request withdrawn.

The Board notes that the Veteran submitted a notice of disagreement with the July 2017 rating decision which denied service connection for schizophrenia claimed as atypical psychosis and bipolar disorder.  To date, a Statement of the Case has not been issued readjudicating this issue.  However, this claim is still under development at the RO.  As this matter is under development at the RO, the Board will not address it at this time.

The Veteran also perfected an appeal for a compensation claim under 38 U.S.C. § 1151 for burn of right hand and bruise of left shoulder.  See April 2015 Notice of Disagreement; September 2017 Statement of the Case; and October 2017 VA Form 9.  However, he requested a hearing before the Board regarding these claims in his substantive appeal.  As such, these claims have a pending hearing request, which the RO has acknowledged and appears to be scheduling.  Therefore, these issues are not currently before the Board for adjudication.


FINDING OF FACT

On October 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney Penelope E. Gronbeck, that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a letter dated October 10, 2017, the Veteran's attorney Ms. Gronbeck requested to cancel the scheduled Board hearing.  Ms. Gronbeck also stated "[p]er my client's request please also withdraw his diabetes claim."  See October 2017 Third Party Correspondence.  

Withdrawal of an appeal is only effective where the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board finds that the withdrawal met the aforementioned where Ms. Gronbeck's letter confirms that the Veteran wished to "withdraw his diabetes claim."

Importantly, the withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3).  Therefore, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The claim for service connection for diabetes claimed as due to herbicide exposure and mustard gas exposure is dismissed.




		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


